Exhibit 10.2

 

 

 

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

dated as of April 24, 2015

between

SPRINT SPECTRUM L.P.,

as an Originator and as Servicer

and the

OTHER ORIGINATORS FROM TIME TO TIME PARTY HERETO,

as Originators

and

BUYERS FROM TIME TO TIME PARTY HERETO,

as Buyers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I     DEFINITIONS AND RELATED MATTERS      1   
        SECTION 1.1             Defined Terms      1            SECTION 1.2    
        Other Interpretive Matters      2    ARTICLE II     AGREEMENT TO
PURCHASE, SELL AND CONTRIBUTE      2            SECTION 2.1    
        Purchase, Sale and Contribution      2            SECTION 2.2    
        Timing of Purchases      2            SECTION 2.3             Purchase
Price      3            SECTION 2.4             No Recourse or Assumption of
Obligations      3    ARTICLE III     ADMINISTRATION AND COLLECTION      4   
        SECTION 3.1             Sprint Spectrum to Act as Servicer, Contracts   
  4            SECTION 3.2             Deemed Collections      4   
        SECTION 3.3             Actions Evidencing Purchases      6   
        SECTION 3.4             Application of Collections      7    ARTICLE IV
    REPRESENTATIONS AND WARRANTIES      7            SECTION 4.1    
        Mutual Representations and Warranties      7            SECTION 4.2    
        Additional Representations and Warranties of the Originators      9   
ARTICLE V     GENERAL COVENANTS      12            SECTION 5.1    
        Mutual Covenants      12            SECTION 5.2             Additional
Covenants of the Originators      12            SECTION 5.3    
        Reporting Requirements      15            SECTION 5.4    
        Negative Covenants of Each Originator      17            SECTION 5.5    
        Collections Outside the Lockbox Accounts      19            SECTION 5.6
            Excluded Originator      20    ARTICLE VI     TERMINATION OF
PURCHASES      21            SECTION 6.1             Voluntary Termination     
21            SECTION 6.2             Automatic Termination      21    ARTICLE
VII     INDEMNIFICATION      21            SECTION 7.1             Each
Originator’s Indemnity      21            SECTION 7.2             Contribution
     23   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   ARTICLE VIII     MISCELLANEOUS      24            SECTION
8.1             Amendments, etc      24            SECTION 8.2             No
Waiver; Remedies      24            SECTION 8.3             Notices, Etc      24
           SECTION 8.4             Binding Effect; Assignment      24   
        SECTION 8.5             Survival      25            SECTION 8.6    
        Costs and Expenses      25            SECTION 8.7             Execution
in Counterparts; Integration      25            SECTION 8.8    
        Governing Law      26            SECTION 8.9             Waiver of Jury
Trial      26            SECTION 8.10             Consent to Jurisdiction;
Waiver of Immunities      26            SECTION 8.11             Confidentiality
     26            SECTION 8.12             No Proceedings      27   
        SECTION 8.13             No Recourse Against Other Parties      27   
        SECTION 8.14             Grant of Security Interest      27   
        SECTION 8.15             Severability      27            SECTION 8.16  
          Restatement; No Novation      27   

 

ANNEX 1           UCC Details Schedule ANNEX 2           Notice Information
ANNEX 3           Related Originators; Related Buyers; Initial Capital
Contributions



--------------------------------------------------------------------------------

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of April 24, 2015
(this “Agreement”), is among SPRINT SPECTRUM L.P., a Delaware limited
partnership (“Sprint Spectrum”), as an originator and as initial servicer (in
such capacity, the “Servicer”), THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES
HERETO AS ORIGINATORS (together with Sprint Spectrum, the “Originators” and
each, an “Originator”), and THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO
AS BUYERS (the “Buyers” and each, a “Buyer”). For good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS AND RELATED MATTERS

SECTION 1.1 Defined Terms. In this Agreement, unless otherwise specified:
(a) capitalized terms are used as defined in (or by reference in) Appendix A to
the Amended and Restated Receivables Purchase Agreement, dated as of the date
hereof (as amended, restated, modified or otherwise supplemented from time to
time, the “Receivables Purchase Agreement”) among Buyers, as Sellers, the
Servicer, the Conduit Purchasers, Committed Purchasers and Purchaser Agents from
time to time party thereto, Mizuho Bank, Ltd. (“Mizuho”), as the Collateral
Agent, Mizuho, as the ISC Administrative Agent, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as the SCC Administrative Agent, and (b) as used in
this Agreement, unless the context otherwise requires, the following terms have
the meanings indicated below:

“Contract” means with respect to a Receivable, a contract (including any
purchase order or invoice) between any Originator and an Obligor pursuant to
which such Receivable arises or which evidences such Receivable. A “related”
Contract with respect to a Receivable means a Contract under which such
Receivable in a Receivable Pool arises.

“Excluded Receivable” means any Receivable that is (i) more than 90 days past
due or (ii) is at risk of imminent write-off as determined by the Servicer in
accordance with the Credit and Collection Policy, in either case, as of the
Closing Date.

“Originator Indemnified Party” is defined in Section 7.1.

“Receivable” means any right to payment from a Person, whether constituting an
account, chattel paper, instrument or a general intangible (as such terms are
defined under the UCC), arising from the sale of goods and/or provision of
services by any Originator pursuant to a Contract, including the right to
payment of any interest, finance charges and other payment obligations of such
Person with respect thereto; provided, however that no right to payment or other
indebtedness owing by a Sanctioned Person shall (i) constitute a Receivable,
(ii) be deemed to have been sold or contributed to the Buyers by the Originators
pursuant to this Agreement or (iii) sold or pledged under the Receivables
Purchase Agreement by the Buyers provided, further, that, solely for purposes of
this Agreement, no Excluded Receivable shall constitute a “Receivable”.

 

1



--------------------------------------------------------------------------------

“Related Assets” means (a) with respect to any Receivable, (x) all security
interests, hypothecations, reservations of ownership, liens or other adverse
claims and property subject thereto from time to time purporting to secure
payment of such Receivable, including pursuant to the Contract pursuant to which
such Receivable was originated, together with all financing statements,
registrations, hypothecations, charges or other similar filings or instruments
against an Obligor and all security agreements describing any collateral
securing such Receivable, if any, (y) in respect of any ISC Pool Receivable, all
interest in any devices (including any such device which is or may become a
Surrendered Device) relating to any Contract giving rise to such ISC Pool
Receivable and (z) all guarantees, insurance policies and other agreements or
arrangements of whatsoever character from time to time supporting such
Receivable whether pursuant to the Contract pursuant to which such Receivable
was originated, including any obligation of any party under the Transaction
Documents to promptly deposit amounts received in respect of Collections to an
account, (b) all Collections in respect of, and other proceeds of, the
Receivables, (c) all rights and remedies (but none of the obligations) of the
Originators, as applicable, under this Agreement and any other rights or assets
pledged, sold or otherwise transferred to the Buyers hereunder and (d) all the
products and proceeds of any of the foregoing.

“Related Buyer” means, with respect to any Originator, the Buyer identified as
such on Annex 3.

“Related Originator” means, with respect to any Buyer, the Originator or
Originators identified as such on Annex 3.

SECTION 1.2 Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to part (B) of Appendix A to the
Receivables Purchase Agreement.

ARTICLE II

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

SECTION 2.1 Purchase, Sale and Contribution. Upon the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, hereby sells or contributes, as applicable, to its Related Buyer, and
each Buyer hereby purchases or acquires from its Related Originator, all of such
Related Originator’s right, title and interest in, to and under the Receivables
and the Related Assets, in each case whether now existing or hereafter arising,
acquired, or originated. For the avoidance of doubt, the Originators are not
hereby selling, contributing, pledging or otherwise assigning any Excluded
Receivables.

SECTION 2.2 Timing of Purchases. All Receivables existing at the opening of each
Originator’s business on the Closing Date are hereby sold or contributed, as
applicable, to its Related Buyer on such date in accordance with the terms
hereof. On and after the Closing Date until the Purchase Termination Date, each
Receivable shall be deemed to have been sold or contributed by each Originator
to its Related Buyer immediately (and without further action by

 

2



--------------------------------------------------------------------------------

any Person) upon the creation or acquisition of such Receivable. The Related
Assets with respect to each Receivable shall be sold or contributed at the same
time as such Receivable, whether such Related Assets exist at such time or
arise, are acquired or are originated thereafter.

SECTION 2.3 Purchase Price. (a) The purchase price (“Purchase Price”) for the
Receivables and the Related Assets shall be an amount equal to the fair market
value of the Receivables and the Related Assets (taking into account a discount
for the time value of money, historic and expected losses and the Originators’
obligations pursuant to Section 3.2), which shall initially be 99.75 % of the
Unpaid Balance of the Receivables or as otherwise agreed to by each Originator
and its Related Buyer at the time of the purchase or acquisition. To the extent
the value of a Receivable and Related Assets exceeds the Purchase Price, such
excess shall be deemed a capital contribution to the equity of the Related Buyer
by the applicable Originator.

(b) On the date hereof, each Originator shall, severally and for itself,
contribute Receivables (together with the Related Assets) to its Related Buyer
as an initial capital contribution to such Originator.

(c) Each Buyer shall pay the Purchase Price due to its Related Originator on any
day in immediately available funds; provided, however, to the extent that a
Buyer does not have sufficient funds available to pay in full such Purchase
Price as of the date of its conveyance hereunder, the remaining portion of the
Purchase Price shall be deferred until such time as the Buyer obtains such
available funds, and the Related Originator’s recourse to Buyer for such
deferred portion of the Purchase Price shall be limited to such available funds;
provided, however, that if any such deferred portion has not been paid by the
Buyer on the date that is ninety (90) days following the sale of the related
Receivables hereunder, the Related Originator shall be deemed to have made a
capital contribution to the Buyer in the amount of such unpaid deferred portion.

(d) Although the Purchase Price for each Receivable (together with the Related
Assets) coming into existence after the Closing Date shall be due by the
applicable Buyer to its Related Originator on the date such Receivable comes
into existence, and such Purchase Price shall be made as provided in this
Section 2.3, final settlement of the Purchase Price from each Buyer to its
Related Originator shall be effected on a monthly basis on each Settlement Date
with respect to all Receivables coming into existence during the calendar month
preceding such Settlement Date and based on the information contained in the
Information Package delivered by Servicer pursuant to the Receivables Purchase
Agreement for the calendar month then most recently ended. On each Settlement
Date, each Buyer and its Related Originator (or the Servicer on their behalf)
shall cause a reconciliation to be made in respect of all purchases that shall
have been made during the calendar month then most recently ended. Although such
reconciliation shall be effected on Settlement Dates, increases or decreases in
any contribution of capital by any Originator to its Related Buyer made pursuant
to this Section shall be deemed to have occurred and shall be effective as of
the date that the related Receivables came into existence.

SECTION 2.4 No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the purchase and sale or contribution, as
applicable, of Receivables

 

3



--------------------------------------------------------------------------------

and Related Assets under this Agreement shall be without recourse to any
Originator. It is the express intent of each of the parties hereto that the
transactions hereunder shall constitute absolute and irrevocable true sales or
valid contributions of Receivables and the Related Assets by each Originator to
its Related Buyer (such that the Receivables and the Related Assets, other than
those repurchased by the Originators pursuant to the terms hereof, would not be
property of any Originator’s estate in the event of any Originator’s
bankruptcy).

None of the Buyers, the Administrative Agents, the Collateral Agent, the
Purchasers or the other Affected Parties shall assume any obligation or
liability in connection with any Receivables or Related Assets, nor shall any
Buyer, any Administrative Agent, the Collateral Agent, any Purchaser or the
other Affected Parties have any obligation or liability to any Obligor or other
customer or client of any Originator (including any obligation to perform any of
the obligations of any Originator under any Receivables or Related Assets).

ARTICLE III

ADMINISTRATION AND COLLECTION

SECTION 3.1 Sprint Spectrum to Act as Servicer, Contracts. (a) Sprint Spectrum
shall be responsible for the servicing, administration and collection of the
Receivables and the Related Assets for the benefit of each Buyer and for the
benefit of each Administrative Agent (as Buyers’ assignee) on behalf of the
Purchasers, and the Collateral Agent, all on the terms set out in (and subject
to any rights to terminate Sprint Spectrum as Servicer and appoint a successor
Servicer pursuant to) the Receivables Purchase Agreement.

(b) Each Buyer and each Originator hereby grant to Servicer an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to take
or cause to be taken in the name of such Buyer or such Originator, as the case
may be, any and all steps which are necessary or advisable to endorse,
negotiate, enforce, or otherwise realize on any Collections and any checks,
instruments, writing, other proceeds of the Receivables or other right of any
kind held or transmitted by such Buyer or such Originator or transmitted or
received by such Buyer or such Originator in connection with any Receivable and
any Related Assets (including under the related Records).

(c) Each Originator shall perform all of its obligations under the Records to
the same extent as if the Receivables had not been sold or contributed, as
applicable, hereunder and the exercise by the Buyers, the Servicer, the
Collateral Agent, each Administrative Agent or any of their respective designees
of its rights hereunder or under the Receivables Purchase Agreement shall not
relieve any Originator from such obligations.

SECTION 3.2 Deemed Collections. (a) If on any day:

(i) the Unpaid Balance of any Receivable originated by any Originator is:

(A) reduced or cancelled as a result of Dilution; and

 

4



--------------------------------------------------------------------------------

(B) less than the amount included in calculating the Net Portfolio Balance in
respect of any Receivable Pool for purposes of any Information Package (for any
reason other than as a result of Dilution or such Receivable becoming a
Defaulted Receivable or due to the application of Collections received with
respect to such Receivable);

(ii) any Receivable (or the terms of any related Contract governing such
Receivable or in respect of any ISC Upgrade Receivable, the Upgrade Program) is
extended, amended, waived or otherwise modified (except as expressly permitted
under Section 8.2(b) of the Receivables Purchase Agreement);

(iii) the due date for payment of any Pool Receivable is extended to a date that
is more than 30 days after such Pool Receivable’s original due date;

(iv) there is discovered a breach of any of the representations or warranties of
any Originator set forth in Section 4.2(p) with respect to any Receivable as of
the date of its transfer hereunder; or

(v) during a Settlement Period, any Receivable becomes an Aged Receivable, but
only to the extent that the aggregate Unpaid Balance of all Receivables that
became Aged Receivables during such Settlement Period does not exceed 8.00% of
the aggregate initial Unpaid Balance of Receivables conveyed hereunder during
such Settlement Period;

then, on such day, the Originator that originated such Receivable or that made
such representation or warranty, as the case may be, shall be deemed to have
received a Collection of such Receivable:

(1) in the case of clause (i) above, in the amount of such reduction or
cancellation or the difference between the actual Unpaid Balance (as determined
immediately prior to the applicable event) and the amount included in respect of
such Receivable in calculating the applicable Net Portfolio Balance or, with
respect to clauses (ii) and (iii) above, in the amount that such extension,
amendment, modification or waiver affects the Unpaid Balance of the related
Receivable in the sole determination of the applicable Administrative Agent, as
applicable;

(2) in the case of clause (iv) above, in the amount of the entire Unpaid Balance
of the relevant Receivable or Receivables (as determined immediately prior to
the applicable event); or

(3) in the case of clause (v) above, in the amount of the entire Unpaid Balance
of the relevant Aged Receivable and the related Buyer shall convey to the
Originator such Aged Receivables on such day and prior to their being written
off as uncollectible; provided, however, that no such conveyance by the Buyer
shall occur unless such Receivable has been repurchased by the Buyer from the
Collateral Agent pursuant to Section 1.4 of the Receivables Purchase Agreement.

 

5



--------------------------------------------------------------------------------

Collections deemed received by any Originator under this Section 3.2(a) are
herein referred to as “Deemed Collections”. Notwithstanding anything to the
contrary set forth herein or any Transaction Documents (including, without
limitation, Sections 3.2(a)(ii), 7.3(b), 7.6(a), 7.6(b) and 8.2(b) in the
Receivables Purchase Agreement), neither the Servicer nor any Originator shall
permit any Obligor with respect to an ISC Receivable to extend, amend,
terminate, waive or otherwise modify the related ISC Contract or the Upgrade
Program in a manner that reduces the Unpaid Balance of such ISC Receivable
unless prior to any such extension, amendment, termination, waiver or
modification a corresponding Deemed Collection payment equal to the amount of
such reduction in respect of the related Pool Receivable is made in connection
therewith.

(b) Not later than the first Business Day after any Originator is deemed to have
received a Deemed Collection pursuant to Section 3.2(a)(i)-(iv), such Originator
shall transfer an amount equal to such Deemed Collection to its Related Buyer in
immediately available funds for application in accordance with the Receivables
Purchase Agreement. Deemed Collections under Section 3.2(a)(v) with respect to
Aged Receivables shall be settled on the first Settlement Date to occur after
the end of such Settlement Period through a dollar-for-dollar decrease in
(i) deferred payments of the Purchase Price otherwise payable hereunder,
(ii) distributions in respect of the Originator’s equity in the related Buyer
and/or (iii) in the cash portion of the Purchase Prices for Receivables sold
hereunder.

SECTION 3.3 Actions Evidencing Purchases. (a) On and following the Closing Date,
each Originator and the Servicer shall mark its accounting records evidencing
Receivables and Contracts in a form acceptable to Related Buyer, the Collateral
Agent and the Administrative Agents, evidencing that the Receivables have been
transferred to the Related Buyer in accordance with this Agreement, and none of
the Originators or Servicer shall change or remove such mark without the consent
of the Buyers, the Collateral Agent and each Administrative Agent. In addition,
each Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action that the Buyers, the Collateral Agent, any Administrative Agent or any of
their respective designees may reasonably request in order to perfect, protect
or more fully evidence the purchases, sales and contributions hereunder, or to
enable the Buyers, the Collateral Agent and the Administrative Agents to
exercise or enforce any of their respective rights with respect to the
Receivables and the Related Assets. Without limiting the generality of the
foregoing, each Originator will upon the request of the Buyers, the Collateral
Agent or any Administrative Agent: (i) authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate; and (ii) at
any time during the continuance of an Event of Termination, Collection Control
Event or Non-Reinvestment Event, mark its master data processing records
evidencing that the Pool Receivables have been sold in accordance with this
Agreement.

(b) Each Originator hereby authorizes Buyers, the Collateral Agent and each
Administrative Agent or their respective designees (i) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and the Related Assets now
existing or hereafter arising in the name of such Originator and (ii) to the
extent permitted by the Receivables Purchase Agreement, to notify Obligors of
the assignment of the Receivables and the Related Assets.

 

6



--------------------------------------------------------------------------------

(c) Without limiting the generality of clause (a) above, each Originator shall
authorize and deliver and file or cause to be filed appropriate continuation
statements not earlier than six months and not later than three months prior to
the fifth anniversary of the date of filing of the financing statements filed in
connection with the Closing Date or any other financing statement filed pursuant
to this Agreement, if the Final Payout Date shall not have occurred.

SECTION 3.4 Application of Collections. Unless Buyer instructs otherwise, any
payment by an Obligor in respect of any Receivable shall, except as otherwise
specified in writing or otherwise by such Obligor, required by Law or by the
underlying Contract, be applied using the same systems, practices and procedures
as Servicer uses for the application of payments on all of the receivables
serviced by it for itself and its Affiliates whether or not such payments are
being made with respect to Receivables.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Mutual Representations and Warranties. Each Originator represents
and warrants to the Buyers, and each Buyer represents and warrants to the
Originators, as of the date hereof and as of each date in which a purchase and
sale or contribution, as applicable, is made hereunder, as follows:

(a) Organization and Good Standing. It has been duly organized in, and is
validly existing as a corporation, partnership or limited liability company, as
applicable, in good standing under the Laws of its jurisdiction of organization,
with power and authority to own its properties and to conduct its business as
such properties are presently owned and such business is presently conducted and
will be conducted except to the extent that such failure could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity, and (B) carry out the terms of
and perform its obligations under the Transaction Documents applicable to it,
and (ii) has duly authorized by all necessary corporate, partnership or limited
liability company action, as applicable, the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party.

 

7



--------------------------------------------------------------------------------

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by such party when duly executed and delivered will
constitute, a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the performance by it of the
terms hereof and thereof will not, (i) violate or result in a default under,
(A) its articles or certificate of incorporation, by-laws, certificate of
formation, limited liability company agreement, partnership agreement or other
organizational documents, as applicable, or (B) in the context of the
transactions contemplated by this Agreement and the other Transaction Documents,
any material indenture, agreement or instrument binding on it, (ii) result in
the creation or imposition of any Adverse Claim upon any of its properties
pursuant to the terms of any such indenture, agreement or instrument except for
any Adverse Claim that could not reasonably be expected to have a Material
Adverse Effect, or (iii) violate in any material respect any Law applicable to
it or any of its properties.

(f) Bulk Sales Act. No transaction contemplated hereby requires compliance by it
with any bulk sales act or similar Law.

(g) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its actual
knowledge, threatened against or affecting it (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect , (ii) seeking to prevent the servicing of
the Receivables by it or the consummation of the purposes of this Agreement or
of any of the other Transaction Documents or (iii) that involve this Agreement
or any other Transaction Document.

(h) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC financing statements referred to in such Transaction Documents and filings
with the SEC to the extent required by applicable Law.

(i) Ordinary Course of Business. Each remittance of Collections on the
Receivables transferred by an Originator to a Buyer under this Agreement will
have been (i) in payment of a debt incurred by such Originator in the ordinary
course of business or financial affairs of such Originator and such Buyer and
(ii) made in the ordinary course of business or financial affairs of such
Originator and such Buyer.

 

8



--------------------------------------------------------------------------------

SECTION 4.2 Additional Representations and Warranties of the Originators. Each
Originator represents and warrants to Buyers as of the date hereof and as of
each date on which a purchase and sale or contribution, as applicable, is made
hereunder (except for the representation in clause (k) below, which is made only
as of the date hereof), as follows:

(a) Valid Sale. This Agreement constitutes a valid sale, transfer and assignment
or contribution, as applicable, of the Receivables originated by it and the
Related Assets to its Related Buyer, or alternatively a grant of a valid
security interest in such Receivables and Related Assets to its Related Buyer,
enforceable against creditors of, and purchasers from it.

(b) Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.

(c) Quality of Title. Prior to its sale or contribution to its Related Buyer
hereunder, each Receivable, together with the Related Assets, is owned by it
free and clear of any Adverse Claim (other than Permitted Adverse Claims and any
Adverse Claims arising under any Transaction Document); when its Related Buyer
makes a purchase of or acquires such Receivable and Related Assets by
contribution, such Buyer shall have acquired, for fair consideration and
reasonably equivalent value (and such Originator represents and warrants that it
has taken all steps under the UCC necessary to transfer such good title and
ownership interests in such assets), free and clear of any Adverse Claim (other
than Permitted Adverse Claims and any Adverse Claim arising under any
Transaction Document; and no valid effective financing statement or other
instrument similar in effect covering any Receivable, any interest therein, and
the Related Assets is on file in any recording office, except such as may be
filed (i) in favor of such Originator or its Related Buyer in accordance with
the Contracts or any Transaction Document (and assigned to the Collateral
Agent), (ii) in favor of its Related Buyer in accordance with this Agreement,
(iii) in connection with any Adverse Claim arising solely as the result of any
action taken by any Purchaser (or any assignee thereof) or by the Collateral
Agent or (iv) in favor of any Purchaser or Administrative Agent in accordance
with the Receivables Purchase Agreement or any Transaction Document.

(d) Financial Condition. All financial statements of Sprint Corporation and its
Subsidiaries (including the notes thereto) delivered to the Collateral Agent,
each Administrative Agent and each Purchaser Agent pursuant to Section 7.5(a) of
the Receivables Purchase Agreement, present fairly, in all material respects,
the actual financial position and results of operations and cash flows of Sprint
Corporation and its Subsidiaries as of the dates and for the periods presented
or provided (other than in the case of annual financial statements, in each case
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of all interim balance sheets of Sprint Corporation.

 

9



--------------------------------------------------------------------------------

(e) Accurate Reports. None of the reports, financial statements, certificates or
other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which it represents only that it
acted in good faith and utilized assumptions reasonable at the time made and due
care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it (including Information Packages furnished by the
Servicer and each report furnished pursuant to Section 7.5(f) of the Receivables
Purchase Agreement) in writing (including, without limitation, by electronic
delivery) to the Collateral Agent, any Administrative Agent, any Purchaser or
any Purchaser Agent in connection with the Receivables Purchase Agreement or any
other Transaction Document or any amendment thereto or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished) taken
together with any information contained in the public filings made by Sprint
Corporation with the SEC pursuant to the 1934 Act contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.

(f) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized and the jurisdiction of such organization are specified in
Annex 1 and the offices where it keeps all its Records are located at the
addresses specified in Schedule 6.1(l) of the Receivables Purchase Agreement (or
at such other locations, notified to the Collateral Agent in accordance with
Section 7.1(f) of the Receivables Purchase Agreement), in jurisdictions where
all action required by Section 8.5 of the Receivables Purchase Agreement has
been taken and completed. Except as described in Annex 1, It has never had any,
trade names, fictitious names, assumed names or “doing business as” names and is
“located” in the jurisdiction specified in Annex 1 for purposes of Section 9-307
of the UCC. It is organized only in a single jurisdiction.

(g) Lock-Box Accounts. The names and addresses of all Lock-Box Banks, together
with the account numbers of the Lock-Box Accounts at such Lock-Box Banks, are
specified in Schedule 6.1(m) of the Receivables Purchase Agreement (or have been
notified to and approved by the Collateral Agent and each Administrative Agent
in accordance with Section 7.3(d) of the Receivables Purchase Agreement).

(h) Servicing Programs. No license or approval is required for the Buyers’, the
Collateral Agent’s or any Administrative Agent’s use of any software or other
computer program used by such Originator, the Servicer or any sub-servicer in
the servicing of the Receivables originated by such Originator, other than under
the Amdocs Sub-Servicing Agreement and those which have been obtained and are in
full force and effect.

(i) Adverse Change. Since January 31, 2014, (i) there has been no material
adverse change in the value, validity, collectability or enforceability of the
Receivables originated by such Originator and (ii) since the Closing Date, there
has been no Material Adverse Effect with respect to such Originator.

 

10



--------------------------------------------------------------------------------

(j) Credit and Collection Policies; Law. It has complied with the Credit and
Collection Policies in all material respects and such policies have not changed
in any material respect since the Restatement Effective Date except as permitted
under Sections 7.3(c) and 7.5(g) of the Receivables Purchase Agreement. It has
complied with all applicable Law except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(k) Investment Company Act. It is not (i) required to register as an “Investment
Company” or (ii) “controlled” by an “Investment Company”, in each case, under
(and as defined in) the Investment Company Act.

(l) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; provided, however, that the occurrence or reasonable
expectation of the occurrence of any ERISA Event that could reasonably be
expected to result in the imposition of a lien by the PBGC on the assets of any
Buyer shall be considered as reasonably expected to result in a Material Adverse
Effect.

(m) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. No tax lien has been filed, and, to the
actual knowledge of the Servicer, no claim is being asserted, with respect to
any such tax or assessment.

(n) No Event of Termination. No event has occurred and is continuing and or
would result from the sale, transfer and assignment or contribution of the
Receivables originated by such Originator, that constitutes or may reasonably be
expected to constitute an Event of Termination, Unmatured Event of Termination,
Collection Control Event or Non-Reinvestment Event.

(o) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Obligor was a Sanctioned Person at the time of such Originator’s
origination of any Receivable owing by such Obligor. It and its
Affiliates: (i) have less than 15% of their assets in Sanctioned Countries; and
(ii) derive less than 15% of their operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. Neither it nor any
of its Subsidiaries engages in activities related to Sanctioned Countries except
for such activities as are (A) specifically or generally licensed by OFAC, or
(B) otherwise in compliance with OFAC’s sanctions regulations.

(p) Eligible Receivables. Each Receivable listed as an Eligible Receivable in
any Information Package or included as an Eligible Receivable in the calculation
of Net Portfolio Balance for any Receivable Pool on any date is an Eligible
Receivable as of the effective date of the information reported in such
Information Package or as of the date of such calculation, as the case may be.

 

11



--------------------------------------------------------------------------------

ARTICLE V

GENERAL COVENANTS

SECTION 5.1 Mutual Covenants. At all times prior to the Final Payout Date, each
Buyer and each Originator shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, its Receivables
and the related Contracts, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Preservation of Existence. Except as expressly permitted by Section 5.4(e)
with respect to the Originators, preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing in each jurisdiction where the failure to
qualify or preserve and maintain such existence, rights, franchises, privileges
and qualification could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) Separateness. Not take any actions inconsistent with the terms of
Section 7.8 of the Receivables Purchase Agreement or any Buyer’s limited
liability company agreement.

SECTION 5.2 Additional Covenants of the Originators. At all times prior to the
Final Payout Date, each Originator shall:

(a) Inspections. (i) From time to time, upon reasonable prior notice, upon the
reasonable request by any Administrative Agent and during regular business hours
permit its Related Buyer, the Collateral Agent, any Administrative Agent and the
Purchaser Agents, or any of their respective agents or representatives to visit
and inspect its properties, to examine and make copies of and abstracts from all
Records and to discuss its affairs, finances and condition with its officers and
independent accountants with respect to the Pooled Receivables and the Related
Assets, all at such reasonable times and as often as reasonably requested;
provided that, information relating to specific Receivables shall be limited to
the Sprint Information and, during the continuance of an Event of Termination or
Non-Reinvestment Event, such other information (including Subscriber
Confidential Information) that the Collateral Agent or any Administrative Agent
determines in good faith is necessary or desirable to exercise or enforce the
Collateral Agent’s, the Administrative Agents’, the Purchasers’ or the Purchaser
Agents’ rights and remedies hereunder and in such Receivables; provided further
that, unless an Event of Termination, Non-Reinvestment Event, Collection Control
Event or Unmatured Event of Termination has occurred and is continuing at the
time of such audit/inspection, (i) such Originator shall only be

 

12



--------------------------------------------------------------------------------

required to reimburse reasonable documented out-of-pocket costs and expenses
related to one such inspection during any 12-month period, which inspection
shall be requested and scheduled by the Administrative Agents acting together
and (ii) the Collateral Agent, the Administrative Agents and the Purchaser
Agents shall use commercially reasonable efforts to coordinate any such
inspection to minimize disruptions to the Originators and avoid duplication of
Originator’s actions required to comply with such inspection.

(b) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing the Receivables
and Related Assets in the event of the destruction of the originals thereof,
backing up on at least a daily basis on a separate backup computer from which
electronic file copies can be readily produced and distributed to third parties
being agreed to suffice for this purpose), and keep and maintain, or cause to be
kept and maintained (or transferred to Servicer), all documents, books, records
and other information necessary or advisable for (i) the collection of all
Receivables and Related Assets (including records adequate to permit the daily
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable received, made or otherwise processed on that day), and
(ii) the identification of the portion of the Collections received from each
Obligor that represent Collections of an ISC Receivable from such Obligor and
Collections of an SCC Receivable from such Obligor.

(c) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Receivables. No Buyer shall assume any obligation or liability
with respect to any Receivables or Related Assets, nor shall any Buyer be
obligated to perform any of the obligations of the Originators thereunder.

(d) Location of Records. Keep its chief executive office and principal place of
business, and the offices where it keeps its Records (and any original documents
relating thereto), at the address of such Originator referred to in Annex 1 or,
upon thirty (30) days’ prior written notice to the Collateral Agent, each
Administrative Agent, at such other locations in jurisdictions where all action
required by Section 8.5 of the Receivables Purchase Agreement shall have been
taken and completed.

(e) Credit and Collection Policies. Until such Receivable is sold or contributed
to its Related Buyer, comply in all material respects with its Credit and
Collection Policy in regard to each Receivable and the Related Assets and not
agree to any material changes thereto except as expressly permitted hereunder
and under the Receivables Purchase Agreement.

(f) Collections. Except as otherwise permitted under Section 5.5 of this
Agreement, instruct all Obligors to cause all Collections of Receivables and the
Related Assets to be deposited directly in a Lock-Box Account covered by a
Lock-Box Agreement. In the event such Originator or any of its Affiliates
receives any

 

13



--------------------------------------------------------------------------------

Collections such Person will promptly (but not later than three (3) Business
Days following receipt) deposit such Collections in a Lock-Box Account covered
by a Lock-Box Agreement, except to the extent Servicer is permitted to commingle
such Collections with its own funds pursuant to Section 1.3(a)(i) of the
Receivables Purchase Agreement. The Originators shall cooperate with the Buyers
and the Servicer in collecting amounts due from Obligors in respect of the
Receivables. Each Originator hereby grants to the Buyers and the Servicer an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take or cause to be taken in the name of such Originator all steps
necessary or advisable to endorse, negotiate or otherwise realize on any
Collections and any checks, instruments or other proceeds of the Receivables
held or transmitted by such Originator or transmitted or received by such Buyer
(whether or not from such Originator) in connection with any Receivable
transferred by it hereunder.

(g) Agreed Upon Procedures. Cooperate reasonably with Servicer and the
designated accountants for each annual agreed upon procedures report required
pursuant to Section 7.5(f) of the Receivables Purchase Agreement.

(h) Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all SCC Receivables no less frequently than
as required under the Contract related to such Receivable.

(i) Location. Each Originator shall at all times maintain its jurisdiction of
organization and its chief executive office within a jurisdiction in the United
States in which Article Nine of the UCC (2001 or later revision) is in effect.

(j) Tax Matters. Each Originator shall pay all applicable taxes required to be
paid by it when due and payable in connection with the transfer of the
Receivables and Related Assets, and acknowledges that neither the Collateral
Agent, any Administrative Agent nor any Purchaser shall have any responsibility
with respect thereto. Each Originator shall pay and discharge, or cause the
payment and discharge of, all federal income taxes (and all other material
taxes) when due and payable, except (i) such as may be paid thereafter without
penalty, (ii) such as may be contested in good faith by appropriate proceeding
and for which an adequate reserve has been established and is maintained in
accordance with GAAP or (iii) where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(k) Credit Risk Retention. (i) at all times own a net economic interest in the
Pool Receivables sold or contributed by such Originator to its Related Buyer
hereunder in an amount at least equal to 5% of the Unpaid Balance of such Pool
Receivables at such time, in the form of a first loss tranche under paragraph
1(d) of Article 405 of the CRR or in accordance with the Credit Risk Retention
Rules, by holding its equity interest in its Related Buyer and/or by retaining
its right to receive any deferred portion of the Purchase Price for such Pool
Receivables as contemplated by Section 2.3(c), (ii) not change the manner in
which it retains such net economic interest, except to the extent permitted
under paragraph 1 of Article 405(1) of the CRR or the Credit Risk

 

14



--------------------------------------------------------------------------------

Retention Rules, and (iii) not enter into any credit risk mitigation, short
position or any other hedge with respect to such net economic interest, except
to the extent permitted under paragraph 1 of Article 405(1) of the CRR or the
Credit Risk Retention Rules. Each Originator shall, at all times prior to the
Final Payout Date, provide to the Servicer on a monthly basis, a confirmation
from such Originator as to continued compliance with the agreements stated in
the preceding clauses (i), (ii) and (iii). The Originators shall cooperate with
each Purchaser (including by providing such information and entering into or
delivering such additional agreements or documents reasonably requested by such
Purchaser or its Purchaser Agent) to the extent reasonably necessary to assure
such Purchaser that the Originators retain credit risk in the amount and manner
required by the CRR and the Credit Risk Retention Rules and to permit such
Purchaser to perform its due diligence and monitoring obligations (if any) under
the CRR and the Credit Risk Retention Rules; provided however, that none of the
Originators or the Buyers shall be required to take actions that could cause a
change in the accounting or tax treatment of the transactions contemplated by
this Agreement. Each Purchaser and each Purchaser Agent is a third party
beneficiary of this Section 5.2(k).

SECTION 5.3 Reporting Requirements. From the date hereof until the Final Payout
Date, each Originator will furnish (or cause to be furnished) to the Buyers, the
Collateral Agent, each Administrative Agent and each Purchaser Agent each of the
following, unless the Collateral Agent, each Administrative Agent and the
Required Purchasers otherwise consent in writing:

(a) Financial Statements. (i) Quarterly Financial Statements. Within 45 days
after the close of each of the first three fiscal quarters of each fiscal year
of Sprint Corporation, Sprint Corporation’s Form 10-Q as filed with the SEC.

(ii) Annual Financial Statements. Within 75 days after the end of each fiscal
year of Sprint Corporation, the audited consolidated statements of operations,
changes in stockholders’ equity and cash flows of Sprint Corporation and its
Subsidiaries for such fiscal year, and the related audited consolidated balance
sheet for Sprint Corporation and its Subsidiaries as of the end of such fiscal
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, all reported on by Deloitte LLP, or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), to the effect that such audited
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Sprint Corporation and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Other Information.

(i) promptly after the same become publicly available, copies of all proxy
statements, financial statements and regular or special reports which Sprint
Corporation files with the SEC or with any national securities exchange or
distributed generally to its shareholders, as the case may be;

 

15



--------------------------------------------------------------------------------

(ii) promptly following a request therefor, any documentation or other
information (including with respect to any Originator, any Seller or Sprint
Corporation) that any Buyer, the Collateral Agent, any Administrative Agent or
any Purchaser reasonably requests in order to comply with its ongoing
obligations under the applicable “know your customer” and anti money laundering
rules and regulations, including the USA PATRIOT Act; and

(iii) from time to time such further information regarding the business, affairs
and financial condition of Sprint Spectrum, Sprint Corporation and Originators
as any Buyer, the Collateral Agent, or any Administrative Agent shall reasonably
request; provided that, information relating to specific Receivables shall be
limited to the Sprint Information and, during the continuance of an Event of
Termination or Non-Reinvestment Event, such other information (including
Subscriber Confidential Information) that the Collateral Agent or any
Administrative Agent determines in good faith is necessary or desirable to
exercise or enforce its, the Purchasers’ and the Purchaser Agents’ rights and
remedies hereunder and in such Receivables.

Documents and information required to be delivered pursuant to this Section 5.3
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Sprint Corporation posts such
documents, or provides a link thereto, on its website or another relevant
website, if any, to which the applicable party has access (whether a commercial,
third-party website or whether sponsored by such party). Notwithstanding
anything contained herein, in every instance Sprint Spectrum shall be required
to provide documents, information, and certificates required by or requested
pursuant to Sections 5.3(b)(ii) and 5.3(b)(iii) to the Collateral Agent and each
Administrative Agent.

(c) ERISA. Written notice of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Sprint Corporation, Sprint Spectrum, the Servicer, any
Originator, or any of their respective ERISA Affiliates, in an aggregate amount
exceeding $200,000,000.

(d) Events of Termination, Etc. Notice of the occurrence of any Event of
Termination, Unmatured Event of Termination, Collection Control Event,
Non-Reinvestment Event, Amdocs Performance Event or Amdocs Event not later than
two (2) Business Days after such event occurs.

(e) Litigation. As soon as possible, and in any event within two (2) Business
Days of actual knowledge of any Responsible Officer thereof, notice of any
material litigation, investigation or proceeding initiated against any Buyer
which has had or could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

(f) Credit and Collection Policy. At least thirty (30) days prior to (i) the
effectiveness of any material change in or material amendment to such
Originator’s Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice
(A) indicating such change or amendment and (B) if such proposed change or
amendment could reasonably be expected to adversely affect the value, validity,
collectability or enforceability of the Receivables or decrease the credit
quality of any newly created Receivables (in each case, taken as a whole),
requesting the Collateral Agent’s, each Administrative Agent’s and each
Purchaser Agent’s consent thereto.

(g) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of such Originator as any Buyer, the
Collateral Agent, any Administrative Agent or any Purchaser Agent may from time
to time reasonably request relating to the Buyers, the transactions contemplated
hereby, the Receivables and the Related Assets in order to protect the interests
of the Buyers, the Collateral Agent, the applicable Administrative Agent, any
Purchaser Agent or any Purchaser under or as contemplated by this Agreement or
any other Transaction Document or to comply with any Law or any regulatory
authority, provided that, information relating to specific Receivables shall be
limited to the Sprint Information and, during the continuance of an Event of
Termination or Non-Reinvestment Event, such other information (including
Subscriber Confidential Information) that the Collateral Agent or the applicable
Administrative Agent determines in good faith is necessary or desirable to
exercise or enforce its, the Purchasers’ and the Purchaser Agents’ rights and
remedies hereunder and in such Receivables.

SECTION 5.4 Negative Covenants of Each Originator. From the date hereof until
the Final Payout Date, each Originator shall not:

(a) Sales, Adverse Claims, Etc. Except as otherwise explicitly provided herein
and in the other Transaction Documents, sell, assign or otherwise dispose of, or
create or suffer to exist any Adverse Claim other than Permitted Adverse Claims,
any Adverse Claim arising under any Transaction Document or solely as the result
of any action taken by any Purchaser (or any assignee thereof), any Purchaser
Agent, the Collateral Agent or by any Administrative Agent upon or with respect
to, (i) any Receivable or Related Asset or any interest therein, or any Lock-Box
Account to which any Collections of any of the foregoing are sent, or any right
to receive income or proceeds (other than the purchase price paid to such
Originator hereunder or any proceeds of Collections remitted to such Originator
hereunder to the extent such Originator owes no other amounts hereunder) from or
in respect of any of the foregoing or, prior to the Final Payout Date, its
equity interest in it Related Buyer, if any.

(b) Extension or Amendment of Receivables. Except as contemplated in
Section 8.2(b) of the Receivables Purchase Agreement, extend, amend or otherwise
modify the terms of any Receivable originated by such Originator or amend,
modify or waive any term or condition of any related Contract, (including
without limitation, in respect of any ISC Contract, the Designated Installment
Payment Term or the terms of

 

17



--------------------------------------------------------------------------------

the Upgrade Program), in each case unless prior to any such extension, amendment
or modification, a corresponding Deemed Collection payment in respect of the
related Receivable is made in connection therewith. Make or consent to any
change in the Upgrade Program if such proposed change or amendment could
reasonably be expected to result in a Material Adverse Effect or permit an
Obligor to elect to have a right to trade in its qualifying wireless
communication device in satisfaction of such ISC Receivable after the date that
such Obligor entered into an ISC Contract, in each case without the prior
written consent of the Collateral Agent, each Administrative Agent and each
Purchaser Agent, unless a corresponding Deemed Collection payment in respect of
the related ISC Receivable has been made in connection therewith.

(c) Change in Credit and Collection Policy or Business. (i) Make or consent to
any change in the Credit and Collection Policies if such proposed change or
amendment could be reasonably be expected to adversely affect the value,
validity, collectability or enforceability of, the Receivables or decrease the
credit quality of any newly created Receivables (in each case, taken as a whole)
or (ii) make a change in the character of its business that would have or could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, in either case, without the prior written consent of its Related
Buyer, the Collateral Agent, each Administrative Agent and each Purchaser Agent.

(d) Change in Lock-Boxes. (i) Add any bank or lock-box account not listed on
Schedule 6.1(m) of the Receivables Purchase Agreement as a Lock-Box Bank or
Lock-Box Account unless the Collateral Agent and each Administrative Agent shall
have previously approved and received duly executed copies of all Lock-Box
Agreements and/or amendments thereto covering each such new bank and lock-box
account, (ii) terminate any Lock-Box Bank, Lock-Box Agreement or related
Lock-Box Account without the prior written consent of the Collateral Agent and
each Administrative Agent and, in each case, only if all of the payments from
Obligors that were being sent to such Lock-Box Bank will, upon termination of
such Lock-Box Bank and at all times thereafter, be deposited in a Lock-Box
Account with another Lock-Box Bank covered by a Lock-Box Agreement and
(iii) amend, supplement or otherwise modify any Lock-Box Agreement without the
prior written consent of the Collateral Agent and each Administrative Agent.

(e) Mergers, Sales, Etc. Consolidate or merge with or into any other Person or
sell, lease or transfer all or substantially all of its property and assets, or
agree to do any of the foregoing, unless (i) no Event of Termination, Unmatured
Event of Termination, Collection Control Event or Non-Reinvestment Event has
occurred and is continuing or would result immediately after giving effect
thereto, (ii) if such Originator is not the surviving entity or if such
Originator sells, leases or transfers all or substantially all of its property
and assets, the surviving entity or the Person purchasing or being leased the
assets is a Subsidiary of Sprint Corporation and agrees to be bound by the terms
and provisions applicable to such Originator hereunder, (iii) no Change of
Control shall result, (iv) Sprint Corporation reaffirms in a writing, in form
and substance reasonably satisfactory to the Collateral Agent and each
Administrative Agent, that its obligations under the Performance Support
Agreement shall apply to the surviving entity and (v) the Collateral Agent and
each Administrative Agent receives such additional certifications and opinions
of counsel as it shall reasonably request.

 

18



--------------------------------------------------------------------------------

(f) Deposits to Accounts. Deposit or otherwise credit, or cause or permit to be
so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof to any account (or related lock–box, if
applicable) not covered by a Lock-Box Agreement (including any organizational or
operational account of any Originator or any of its Affiliates) except in
accordance with Section 5.5.

(g) Change in Organization, Etc. Change its jurisdiction of organization or its
name, identity or corporate organization structure or make any other change such
that any financing statement filed or other action taken to perfect its Related
Buyer’s or the Collateral Agent’s interests hereunder and under the Receivables
Purchase Agreement, as applicable, would become seriously misleading or would
otherwise be rendered ineffective, unless such Originator shall have given its
Related Buyer, the Collateral Agent and each Administrative Agent not less than
30 days’ prior written notice of such change and shall have cured such
circumstances.

(h) Actions Impairing Quality of Title. Take any action that could reasonably be
expected to cause any Receivable, together with the Related Assets, not to be
owned by it free and clear of any Adverse Claim (other than any Permitted
Adverse Claim or any Adverse Claim arising under any Transaction Document or
solely as the result of any action taken by any Purchaser (or any assignee
thereof), any Purchaser Agent, the Collateral Agent or by any Administrative
Agent); or take any action that could cause the Collateral Agent not to have a
valid ownership free of any Adverse Claim or first priority perfected security
interest in the Asset Portfolio and all products and proceeds of the foregoing,
free and clear of any Adverse Claim (other than any Permitted Adverse Claim or
Adverse Claim arising under any Transaction Document); or suffer the existence
of any valid effective financing statement or other instrument similar in effect
covering any Receivable or any Related Asset on file in any recording office
except such as may be filed (i) in favor of any Originator or Seller in
accordance with the Contracts or any Transaction Document or (ii) in favor of a
Purchaser, the Collateral Agent or the applicable Administrative Agent in
accordance with this Agreement or any Transaction Document or take any action
that could cause the Collateral Agent not to have a valid first priority
perfected security interest in each Lock-Box Account listed on Schedule 6.1(m)
or for which the Collateral Agent and each Administrative Agent has been
notified in accordance with Section 7.3(d) and all amounts or instruments on
deposit or credited therein from time to time (other than Permitted Adverse
Claims). No Originator shall encumber, pledge, assign or otherwise transfer, or
create or suffer to create a Lien upon, or otherwise finance any other
receivable or amount billed on, or otherwise reflected on, the same invoice as a
Receivable.

SECTION 5.5 Collections Outside the Lockbox Accounts. Notwithstanding anything
herein or in any other Transaction Document to the contrary, each Originator and
the Servicer shall be permitted to instruct Obligors to cause Collections with
respect to Pool Receivables to an account that is not a Lock-Box Account covered
by a Lock-Box Agreement

 

19



--------------------------------------------------------------------------------

and deposit such Collections in an account that is not a Lock-Box Account
covered by a Lock-Box Agreement; provided, that the aggregate Unpaid Balance of
all Eligible Receivables that are Non Lock-Box Receivables does not exceed 8.00%
of the aggregate Unpaid Balance of all Eligible Receivables at any time.

SECTION 5.6 Excluded Originator. The Servicer may designate any Originator as an
“Excluded Originator” following any Unmatured Event of Termination or Event of
Termination, but not later than the third Business Day following any Event of
Termination, that has occurred and results solely from an event or circumstance
affecting such Originator by written notice to the Collateral Agent and each
Administrative Agent, specifying the effective date of such designation (the
“Exclusion Effective Date” for such Excluded Originator) if all of the following
conditions are then satisfied:

(a) such Unmatured Event of Termination or Event of Termination, as the case may
be, would not have occurred if such Originator had not been a party to this
Agreement as an Originator at the time it occurred;

(b) no other Unmatured Event or Termination, Event of Termination, Collection
Control Event or Non-Reinvestment Event has occurred and is continuing or would
occur as a result of such designation;

(c) (i) the Servicer shall have prepared and forwarded to the Collateral Agent
and each Administrative Agent a pro forma Information Package for the
immediately preceding Reporting Date, which pro forma Information Package shall
be prepared excluding the Receivables relating to such Originator from the Pool
Receivables relating to each Receivable Pool and the Net Portfolio Balance
relating to each Receivable Pool for all purposes, and (ii) such pro forma
Information Package does not report any Unmatured Event of Termination, Event of
Termination, Collection Control Event or Non-Reinvestment Event on a pro forma
basis (giving effect to any reduction of the Purchaser Group Investments to
occur concurrently with such designation);

(d) the aggregate Unpaid Balance of Receivables relating to each Receivable Pool
originated by such Originator reflected in the most recently delivered
Information Package, (i) when added to the aggregate Unpaid Balance of
Receivables that were excluded from the Net Portfolio Balance in respect of both
Receivable Pools by the designation of any other Excluded Originators pursuant
to this Section 5.6 during the 12 most recently completed calendar months
(measured at the time of their respective Exclusion Effective Dates), is less
than 1.00% of the average monthly aggregate Unpaid Balance of the Pool
Receivables in respect of both Receivable Pools during the 12 most recently
completed calendar months, and (ii) when added to the aggregate Unpaid Balance
of Receivables that were excluded from the Net Portfolio Balance in respect of
both Receivable Pools by the designation of any other Excluded Originators
pursuant to this Section 5.6 at any time (measured at the time of their
respective Exclusion Effective Dates), is less than 3.00% of the average monthly
aggregate Outstanding Balance of all Receivables during the 12 most recently
completed calendar months ; and

 

20



--------------------------------------------------------------------------------

(e) on its Exclusion Effective Date, (x) such Excluded Originator ceases to hold
any membership or other equity interest in any Buyer and no Change of Control
would result therefrom (provided that any such change in ownership in a Buyer
shall not be deemed to be a Change of Control), (y) any debts or amounts owing
by the Buyers to such Excluded Originator under this Agreement and otherwise
have been paid in full and (z) such Excluded Originator has ceased to be a party
to this Agreement in accordance with the terms hereof.

Any pro forma Information Package provided pursuant to this Agreement or
Section 13.18 of the Receivables Purchase Agreement shall be subject to the
representations, warranties and indemnifications contained herein and the other
Transaction Documents on the same basis as any other Information Package. The
representations, covenants and provisions of this Agreement and the other
Transaction Documents applicable to an Originator shall no longer be applicable
to an Excluded Originator after the Exclusion Effective Date for such Excluded
Originator. The parties hereto shall work together in good faith to effectuate
any actions as may be appropriate in connection with the designation of an
Originator as an Excluded Originator. For the avoidance of doubt, any
Receivables originated by an Excluded Originator prior to its related Exclusion
Effective Date shall continue to be owned by the applicable Buyers and
constitute Pool Receivables for all purposes, in each case, after such Exclusion
Effective Date.

ARTICLE VI

TERMINATION OF PURCHASES

SECTION 6.1 Voluntary Termination. The sale or contribution by any Originator of
Receivables and Related Assets pursuant to this Agreement may be terminated by
any party hereto, upon reasonable notice to the other parties hereto, at any
time when the Purchasers’ Total Investment is equal to zero.

SECTION 6.2 Automatic Termination. The sale or contribution by any Originator,
as applicable, of Receivables and Related Assets pursuant to this Agreement
shall automatically terminate if an Event of Bankruptcy shall have occurred and
remain continuing with respect to such Originator or its Related Buyer.

ARTICLE VII

INDEMNIFICATION

SECTION 7.1 Each Originator’s Indemnity. Without limiting any other rights which
any such Person may have hereunder or under applicable Law, each Originator
severally but not jointly, hereby agrees to indemnify and hold harmless Buyers,
Buyers’ Affiliates and all of their respective successors, transferees,
participants and assigns, all Persons referred to in Section 8.4 hereof, and all
officers, members, managers, directors, shareholders, employees and agents of
any of the foregoing (each an “Originator Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable and documented attorneys’ fees
and disbursements but excluding Taxes

 

21



--------------------------------------------------------------------------------

(except to the extent provided in clauses (viii) and (ix) below, and provided
that no Originator Indemnified Party shall recover more than once for any Tax
imposed from any indemnitor under the Transaction Documents) (all of the
foregoing being collectively referred to as “Originator Indemnified Amounts”)
awarded against or incurred by any of them arising out of the ownership,
maintenance or purchasing of the Receivables or in respect of or related to any
Receivable or Related Assets or arising out of or relating to or resulting from
the actions or inactions of the Originators or any Affiliate of any of them;
provided, however, notwithstanding anything to the contrary in this Article VII,
Originator Indemnified Amounts shall be excluded solely to the extent
(x) resulting from the gross negligence or willful misconduct on the part of
such Originator Indemnified Party as determined by a final non-appealable
judgment by a court of competent jurisdiction, (y) resulting from a claim
brought by any Originator against an Originator Indemnified Party for breach of
such Originator Indemnified Party’s obligations under any Transaction Document
as determined by a final non-appealable judgment by a court of competent
jurisdiction or (z) they constitute recourse with respect to a Pool Receivable
and the Related Assets by reason of bankruptcy or insolvency, or the financial
or credit condition or financial default, of the related Obligor. Without
limiting the foregoing, each Originator shall indemnify, subject to the limits
set forth in this Section 7.1, and hold harmless each Originator Indemnified
Party for any and all Originator Indemnified Amounts arising out of, relating to
or resulting from:

(i) the transfer by any Originator of any interest in any Receivable other than
the sale or contribution, as applicable, of any Receivable and Related Assets to
any Buyer pursuant to this Agreement and the grant of a security interest to any
Buyer pursuant to this Agreement;

(ii) any representation or warranty made by any Originator under or in
connection with any Transaction Document, any Information Package or any other
information or report delivered by or on behalf of any Originator pursuant
hereto, which shall have been untrue, false or incorrect when made or deemed
made;

(iii) the failure of any Originator to comply with the terms of any Transaction
Document or any applicable Law (including with respect to any Receivable or the
Related Assets), or the nonconformity of any Receivable or Related Assets with
any such Law;

(iv) the lack of an enforceable ownership interest or a first priority perfected
security interest in the Receivables (and all Related Assets) transferred, or
purported to be transferred, to any Buyer pursuant to this Agreement against all
Persons (including any bankruptcy trustee or similar Person);

(v) the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable Laws with respect to any Receivable transferred
by any Originator, or purported to be transferred by any Originator, to any
Buyer pursuant to this Agreement whether at the time of any purchase or
acquisition, as applicable, or at any time thereafter;

 

22



--------------------------------------------------------------------------------

(vi) any suit or claim related to the Receivables transferred, or purported to
be transferred, to any Buyer pursuant to this Agreement (including any products
liability or environmental liability claim arising out of or in connection with
merchandise or services that are the subject of any such Receivable);

(vii) failure by any Originator to comply with the “bulk sales” or analogous
Laws of any jurisdiction;

(viii) any Taxes (other than Excluded Taxes) imposed upon any Originator
Indemnified Party or upon or with respect to the Receivables transferred, or
purported to be transferred, to any Buyer pursuant to this Agreement and all
reasonable costs and expenses related thereto or arising therefrom, which such
Taxes or such amounts relating thereto arise by reason of the purchase or
ownership, contribution or sale of such Receivables (or of any interest therein)
or Related Assets or any goods which secure any such Receivables or Related
Asset;

(ix) any loss arising, directly or indirectly, as a result of the imposition of
sales or analogous Taxes or the failure by any Originator or the Servicer to
timely collect and remit to the appropriate authority any such Taxes (to the
extent not duplicative of clause (viii) above);

(x) any commingling by any Originator or the Servicer of any funds relating to
the Receivables with any of its own funds or the funds of any other Person;

(xi) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness; or

(xii) any inability of any Originator or any Buyer to assign any Receivable or
other Related Asset as contemplated under the Transaction Documents; or the
violation or breach by any Originator of any confidentiality provision, or of
any similar covenant of non-disclosure, with respect to any Contract, or any
other Indemnified Amount with respect to or resulting from any such violation or
breach.

SECTION 7.2 Contribution. If for any reason the indemnification provided above
in this Article VII is unavailable to an Originator Indemnified Party or is
insufficient to hold an Originator Indemnified Party harmless, then each
Originator shall contribute to the amount paid or payable by such Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Originator Indemnified Party on the one hand and such Originator on the
other hand but also the relative fault of such Originator Indemnified Party as
well as any other relevant equitable considerations.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Amendments, etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Originator therefrom shall in any
event be effective unless the same shall be in writing and signed by the Buyers,
the Collateral Agent, the Administrative Agents, the Required Purchasers and (if
an amendment) the Originators, and if such amendment or waiver affects the
obligations of Sprint Corporation, Sprint Corporation consents in writing
thereto, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Each Originator
may not amend or otherwise modify any other Transaction Document executed by it
without the written consent of the Buyers, the Collateral Agent, the
Administrative Agents and the Required Purchasers, and if such amendment or
waiver affects the obligations of Sprint Corporation, Sprint Corporation
consents in writing thereto.

SECTION 8.2 No Waiver; Remedies. No failure on the part of any Buyer or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by Law. Each Originator hereby consents to
and agrees to be bound by the specific remedies provisions of Section 9.2 of the
Receivables Purchase Agreement as if they were set forth herein mutatis
mutandis. Without limiting the foregoing, each Purchaser, each Purchaser Agent,
BTMUNY, individually and as the SCC Administrative Agent, Mizuho, individually
and as Collateral Agent and ISC Administrative Agent, each Liquidity Provider,
each Affected Party, and any of their Affiliates (each a “Set-off Party”) are
each hereby authorized at any time during the continuance of an Event of
Termination, Collection Control Event or Non-Reinvestment Event (in addition to
any other rights it may have) to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived
any deposits and any other indebtedness held or owing by such Set-off Party
(including by any branches or agencies of such Set-off Party) to, or for the
account of the parties hereto amounts owing by such party hereunder (even if
contingent and unmatured).

SECTION 8.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, first class postage prepaid or by
facsimile, to the intended party at the address, facsimile number or email
address of such party set forth in Annex 2 or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile, when receipt is
confirmed by telephone.

SECTION 8.4 Binding Effect; Assignment. Each Originator acknowledges that
institutions providing financing (by way of loans or purchases of Receivables or
interests

 

24



--------------------------------------------------------------------------------

therein) pursuant to the Receivables Purchase Agreement may rely upon the terms
of this Agreement. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall
also, to the extent provided herein, inure to the benefit of the parties to the
Receivables Purchase Agreement. Each Originator acknowledges that Buyers’ rights
under this Agreement may be assigned to Mizuho, BTMUNY or another Purchaser or
Purchaser Agent under the Receivables Purchase Agreement, consents to such
assignment and to the exercise of those rights directly by Mizuho, BTMUNY
another Purchaser or Purchaser Agent to the extent permitted by the Receivables
Purchase Agreement and acknowledges and agrees that both Mizuho and BTMUNY,
individually and as agent, a Committed Purchaser, a Conduit Purchaser and the
other Affected Parties and each of their respective successors and assigns are
express third party beneficiaries of this Agreement.

SECTION 8.5 Survival . The rights and remedies with respect to any breach of any
representation and warranty made by any Originator or any Buyer pursuant to
Section 3.2, Article IV the indemnification provisions of Article VII, the
provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and 8.14 shall
survive any termination of this Agreement.

SECTION 8.6 Costs and Expenses. In addition to its obligations under Article
VII, each Originator agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses incurred by Buyers and any other Originator
Indemnified Party in connection with:

(a) the negotiation, preparation, execution and delivery of this Agreement and
any amendment of or consent or waiver under this Agreement (whether or not
consummated), or the enforcement of, or any actual or reasonably claimed breach
of, this Agreement, including reasonable and documented accountants’, auditors’,
consultants’ and attorneys’ fees and expenses to any of such Persons and the
fees and charges of any nationally recognized statistical rating agency or any
independent accountants, auditors, consultants or other agents incurred in
connection with any of the foregoing or in advising such Persons as to their
respective rights and remedies under this Agreement in connection with any of
the foregoing; and

(b) the administration (including periodic auditing as provided for herein) of
this Agreement and the transactions contemplated thereby, including all
reasonable and documented expenses and accountants’, consultants’ and attorneys’
fees incurred in connection with the administration and maintenance of this
Agreement and the transactions contemplated thereby.

SECTION 8.7 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

 

25



--------------------------------------------------------------------------------

SECTION 8.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF BUYERS IN THE RECEIVABLES OR RELATED ASSETS IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 8.9 Waiver of Jury Trial. EACH ORIGINATOR AND EACH BUYER HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR
OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT A JURY.

SECTION 8.10 Consent to Jurisdiction; Waiver of Immunities. EACH ORIGINATOR AND
EACH BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 8.11 Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 13.8 of the Receivables
Purchase Agreement as if they were set forth herein mutatis mutandis.

 

26



--------------------------------------------------------------------------------

SECTION 8.12 No Proceedings. Each Originator agrees, for the benefit of the
parties to the Receivables Purchase Agreement, that it will not institute
against any Buyer, or join any other Person in instituting against any Buyer,
any proceeding of a type referred to in the definition of Event of Bankruptcy
from the Closing Date until one year and one day after no investment, loan or
commitment is outstanding under the Receivables Purchase Agreement. In addition,
all amounts payable by any Buyer to any Originator pursuant to this Agreement
shall be payable solely from funds available for that purpose (after each Buyer
has satisfied all obligations then due and owing under the Receivables Purchase
Agreement).

SECTION 8.13 No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of any Buyer contained in this Agreement shall
be had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of any Buyer.

SECTION 8.14 Grant of Security Interest. It is the intention of the parties to
this Agreement that the conveyance of each Originator’s right, title and
interest in and to the Receivables, the Related Assets and all the proceeds of
all of the foregoing to Buyers pursuant to this Agreement shall constitute an
absolute and irrevocable purchase and sale or capital contribution, as
applicable, and not a loan or pledge. As a protective measure in the event that,
notwithstanding the foregoing, the conveyance of the Receivables and the Related
Assets to Buyers is characterized by any third party as a loan or pledge, each
Originator does hereby grant, to Buyers a security interest to secure such
Originator’s obligations hereunder in all of such Originator’s now or hereafter
existing right, title and interest in, to and under the Receivables, the
Lock-Box Accounts (to the extent of the Receivables, the Related Assets and the
proceeds of the foregoing) and the Related Assets and that this Agreement shall
constitute a security agreement under applicable law.

SECTION 8.15 Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8.16 Restatement; No Novation. Effective as of the Restatement Effective
Date, the Receivables Sale Agreement dated as of May 16, 2014 (the “Original
RSA”) among the parties to this Agreement is amended and restated as set forth
in this Agreement. It is the intent of the parties hereto that this Agreement
(i) shall re-evidence the obligations and other indebtedness under the Original
RSA, (ii) is entered into in substitution for, and not in payment of, the
obligations and other indebtedness under the Original RSA, and (iii) is in no
way intended to constitute a novation of any of the obligations or other
indebtedness which was evidenced by the Original RSA.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SPRINT SPECTRUM L.P. as Servicer By:

    /s/ Joseph J. Euteneuer

Name: Joseph J. Euteneuer Title: Treasurer

 

28



--------------------------------------------------------------------------------

SPRINT SPECTRUM L.P. SPRINTCOM, INC. NORTHERN PCS SERVICES, LLC SPRINT TELEPHONY
PCS, L.P. AMERICAN PCS COMMUNICATIONS, LLC PHILLIECO, L.P. TEXAS
TELECOMMUNICATIONS, LP ALAMOSA WISCONSIN LIMITED PARTNERSHIP AIRGATE PCS, INC.
UBIQUITEL OPERATING COMPANY LOUISIANA UNWIRED, LLC GEORGIA PCS MANAGEMENT,
L.L.C. TEXAS UNWIRED INDEPENDENT WIRELESS ONE CORPORATION SOUTHWEST PCS, L.P.
ALAMOSA MISSOURI, LLC WASHINGTON OREGON WIRELESS, LLC IPCS WIRELESS, INC.

GULF COAST WIRELESS LIMITED

            PARTNERSHIP

HORIZON PERSONAL COMMUNICATIONS, INC.

BRIGHT PERSONAL COMMUNICATIONS

            SERVICES, LLC, each as Originator

By:

    /s/ Joseph J. Euteneuer

Name: Joseph J. Euteneuer Title: Treasurer

 

29



--------------------------------------------------------------------------------

ENTERPRISE COMMUNICATIONS PARTNERSHIP as Originator     By: SprintCom ECP I,
L.L.C.,     its General Partner By:

    /s/ Joseph J. Euteneuer

Name: Joseph J. Euteneuer Title: Treasurer     By: SprintCom ECP II, L.L.C.,
    its General Partner By:

    /s/ Joseph J. Euteneuer

Name: Joseph J. Euteneuer Title: Treasurer

 

30



--------------------------------------------------------------------------------

SFE 1, LLC SFE 2, LLC SFE 3, LLC SFE 4, LLC SFE 5, LLC SFE 6, LLC SFE 7, LLC SFE
8, LLC SFE 9, LLC SFE 10, LLC SFE 11, LLC SFE 12, LLC SFE 13, LLC SFE 14, LLC
SFE 15, LLC, each as a Buyer By:

    /s/ Joseph J. Euteneuer

Name: Joseph J. Euteneuer Title: Treasurer

 

31